                      Case 1:21-mj-06187-MPK Document 1 Filed 03/05/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                        )
                             v.                                   )
                    OMARI PETERSON
                                                                  )      Case No.
                                                                  )                 21-mj- 6187               -MPK
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                February 18, 2021              in the county of                Suffolk              in the
                       District of       Massachusetts        , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. § 841 (a)(1)                       Possession with intent to distribute, and distribution of, cocaine base and
                                             cocaine.




        This criminal complaint is based on these facts:
See attached affidavit of Special Agent Michael D. Little, III




          ✔ Continued on the attached sheet.
          u
                                                                             /s/ Michael D. Little, III
                                                                                             Complainant’s signature

                                                                                  Michael D. Little, III, FBI Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQH

Date:             03/05/2021
                                                                                                Judge’s signature

City and state:                   Boston, Massachusetts                      Hon. M. Page Kelley, US Chief Magistrate Judge
                                                                                              Printed name and title
